Exhibit 10.1

 

[FORM OF NONEMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT]

 

     Polycom, Inc. Notice of Grant of Stock Options   

ID: 94-3128324

and Option Agreement   

4750 Willow Road

    

Pleasanton, CA 94588

Name    Option Number:    00009999 Address    Plan:    2004 City, State Zip Code
   ID:    000000

 

Effective (Insert Date), you have been granted a Non-Qualified Stock Option to
buy XXX shares of Polycom, Inc. (the Company) stock at $XX.000 per share.

 

The total option price of the shares granted is $X,XXX.00.

 

Shares in each period will become fully vested on the date shown.

 

Shares

--------------------------------------------------------------------------------

 

Vest Type

--------------------------------------------------------------------------------

 

Full Vest

--------------------------------------------------------------------------------

 

Expiration

--------------------------------------------------------------------------------

XX

 

On Vest Date

 

Date

 

Date

XXX

 

Monthly

 

Date

 

Date

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

Polycom, Inc.

  

Date

         

Name

  

Date

         

 



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Grant of Option. The Company hereby grants to the Director under the Plan, as
a separate incentive in connection with his or her service and not in lieu of or
other compensation for his or her services, a nonqualified stock option to
purchase, on the terms and conditions set forth in this Agreement and the Plan,
all or any part of an aggregate of the maximum number of Shares set forth on the
Notice of Grant.

 

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be equal to the Exercise Price set forth on the Notice of Grant.

 

3. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest on the dates shown on the Notice of Grant.
Except to the limited extent provided in paragraphs 5 and 12, Shares scheduled
to vest on any such date actually will vest only if the Director has not
incurred a Termination of Service prior to such date.

 

4. Termination of Option. Subject to Paragraph 5 below, in the event of the
Director’s Termination of Service for any reason, the Director may, within one
(1) year after the date of such Termination of Service, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option provided that the Director has not breached
the provisions set forth in paragraphs 23 and 24. If the Director breaches the
provisions set forth in paragraphs 23 or 24, this option shall terminate
immediately. In addition, upon the Director’s Termination of Service for any
reason other than death or Disability, any unvested portion of this option
(after applying the rules of Paragraph 12) shall terminate immediately.

 

5. Death or Disability of Director. In the event that the Director’s Termination
of Service occurs as a result of death or Disability, the right to exercise this
option shall fully vest as to all of the Shares. In the event of the Director’s
death, the Director’s designated beneficiary, or if no beneficiary survives the
Director, the administrator or executor of the Director’s estate, may exercise
any vested but unexercised portion of the option within one (1) year after the
date of the Director’s death. Any such transferee must furnish the Company (a)
written notice of his or her status as a transferee, (b) evidence satisfactory
to the Company to establish the validity of the transfer of this option and
compliance with any laws or regulations pertaining to such transfer, and (c)
written acceptance of the terms and conditions of this option as set forth in
this Agreement.

 

6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Director’s lifetime only by the Director.

 

7. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise except pursuant to a Qualified Domestic Relations
Order) and shall not be subject to sale under execution, attachment or similar
process. Except as provided in the preceding sentence, upon any attempt to
transfer, pledge, assign, hypothecate or otherwise dispose of this option, or of
any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this option and the rights and
privileges conferred hereby immediately shall become null and void.

 

8. Exercise of Option. The Director acknowledges that the exercise of this
option and the disposition of shares acquired upon exercise of this option must
comply with the terms of the Company’s securities

 

2



--------------------------------------------------------------------------------

trading policy, as it may exist from time to time. This option may be exercised
by the person then entitled to do so as to any Shares which may then be
purchased (a) by giving notice of exercise in such form or manner as the Company
may designate, (b) providing full payment of the Exercise Price (and the amount
of any income and employment taxes and applicable fees, if any, the Company
determines is required to be withheld by reason of the exercise of this option
or as is otherwise required under Paragraph 10 below), and (c) giving
satisfactory assurances in the form or manner requested by the Company that the
shares to be purchased upon the exercise of this option are being purchased for
investment and not with a view to the distribution thereof. Exercise of this
option, other than through a stock broker-assisted transaction, will be
permitted only during the regular business hours of the Company in Pleasanton,
CA. Notwithstanding any contrary provision of this Agreement, if the expiration
date of this option falls on a Saturday, Sunday or holiday, the Director may
exercise any vested but unexercised portion of this option at any time prior to
the close of business on the first business day following that Saturday, Sunday
or holiday. In addition, if the option is to be exercised through a stock
broker-assisted transaction, the option must be exercised while the applicable
stock market is open for trading and before the option otherwise expires.

 

9. Conditions to Exercise. Except as provided in Paragraph 8 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
paid in one (1) (or a combination of two (2) or more) of the following forms:

 

(a) Personal check, a cashier’s check or a money order.

 

(b) Irrevocable directions to a securities broker approved by the Company to
sell all or part of the option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to the Director.)

 

(c) In another form permitted by the Committee in accordance with the terms of
the Plan.

 

10. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Director hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Director’s liability
regarding tax-related items. In the event the Company determines that it and/or
a Subsidiary must withhold any tax-related items as a result of the Director’s
participation in the Plan, the Director agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Director authorizes the Company and/or
a Subsidiary to withhold all applicable withholding taxes from any cash
compensation due to the Director. Furthermore, the Director agrees to pay the
Company and/or a Subsidiary any amount of taxes the Company and/or a Subsidiary
may be required to withhold as a result of the Director’s participation in the
Plan that cannot be satisfied by deduction from cash compensation due to the
Director. The Director acknowledges that he or she may not exercise this option
unless the tax withholding obligations of the Company and/or any Subsidiary are
satisfied.

 

11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

3



--------------------------------------------------------------------------------

12. Change in Control. In the event of a Change in Control, this option shall be
subject to the definitive agreement governing such Change in Control. Such
agreement, without the Director’s consent and notwithstanding any provision to
the contrary in this Agreement or the Plan, must provide for one of the
following: (a) the assumption of this option by the surviving corporation or its
parent; (b) the substitution by the surviving corporation or its parent of
options with substantially the same terms as this option; (c) the conversion of
this option into an option to purchase the consideration received by the
stockholders of the Company in the Change in Control; (d) the termination of
this option after the Company shall have provided the Director with the ability
to exercise this option as to all Shares, including Shares which otherwise would
not be then exercisable, for a period of fifteen (15) days or less before the
consummation of the Change in Control; or (e) the cancellation of this option
after payment to the Director of an amount in cash or cash equivalents equal to
(A) the fair market value of the Shares subject to this option at the time of
the Change in Control minus (B) the Exercise Price of the Shares subject to this
option at the time of the Change in Control. In the event the definitive
agreement does not provide for one of the foregoing alternatives with respect to
the treatment of this option, this option shall have the treatment specified in
clause (d) of the preceding sentence. The Committee may, in its sole discretion,
accelerate the exercisability and vesting of this option in connection with any
of the foregoing alternatives. In addition, if the Director is not asked to be a
member of the board of directors of the combined successor entity following a
Change in Control that occurs prior to the expiration of this option, this
option shall become fully vested and exercisable as to all of the Shares that
are unvested and unexercised immediately preceding the Change in Control and
Paragraphs 23 and 24 hereof shall be deemed to be without force and effect. For
purposes of this Agreement, “Change in Control” means the occurrence of any of
the following events: (a) any “person” (as such term is used in Sections 13(d)
and 14(d) of the 1934 Act) becomes the “beneficial owner” (as defined in Rule
13d-3 of the 1934 Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; (b) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; (c) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or (d) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation. “Incumbent Directors” means
directors who either (A) are Directors as of the effective date of the Plan, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

13. No Rights of Stockholder. Neither the Director (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option
unless and until certificates representing such Shares shall have been issued
and recorded on the records of the Company or its transfer agents or registrars
and delivered to the Director (or transferee).

 

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 4750 Willow Road, Pleasanton, CA 94588, or at such other address as the
Company may hereafter designate in writing.

 

15. Maximum Term of Option. Except to the limited extent provided in paragraph 5
above, this option is not exercisable after the Expiration Date.

 

16. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

4



--------------------------------------------------------------------------------

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan. This option is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code.
The Company may, in its discretion, issue newly issued shares or treasury shares
pursuant to this option.

 

18. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Director, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

19. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Director expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

 

22. Amendment, Suspension, Termination. By accepting this option, the Director
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Director understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

23. Non-Compete. The Director agrees that for the period commencing on the date
the Director executes this option and ending on the date occurring twelve (12)
months after the Director incurs a Termination of Service (the “Obligations
Period”), the Director, directly or indirectly, whether as an employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will (a) not engage, participate or invest in any
business activity anywhere in the world that is directly competitive with the
principal products or services of the Company and its subsidiaries (the
“Businesses”) (except that it will not be a violation of this Paragraph 23 for
the Director to own as a passive investment not more than one percent of any
class of publicly traded securities of any entity); nor (b) solicit business
from any of the Businesses’ customers and users on behalf of any business that
directly competes with the Businesses.

 

24. Non-Solicit. The Director agrees that for the Obligations Period, the
Director will not either directly or indirectly solicit, induce, recruit, or
encourage any of the Company’s employees to leave their employment, or take away
such employees, either for the benefit of the Director or on behalf of another
entity.

 

o 0 o

 

5